 
ADDITIONAL 2014 CONVERTIBLE NOTE AND WARRANT PURCHASE AGREEMENT
 
This Additional 2014 Convertible Note and Warrant Purchase Agreement, dated as
of January __, 2014 (this “Agreement”), is entered into by and among MetaStat,
Inc., a Nevada corporation (the “Company”), and the other signatories hereto
(each a “Lender” and collectively, the “Lenders”).
 
RECITALS
 
A.           On the terms and subject to the conditions set forth herein,
Lenders are willing to purchase from Company and Company is willing to issue and
sell to Lenders, Additional 2014 Convertible Promissory Notes in the principal
amount of up to One Million Dollars ($1,000,000), substantially in the form
attached hereto as Exhibit A (each a “Additional 2014 Note” and collectively,
the “Additional 2014 Notes”);
 
B.           As additional consideration for the issuance of the Additional 2014
Notes by the Company, the Company is issuing to the Lenders warrants, in
substantially the form attached hereto as Exhibit B (“Warrants”), to purchase
that number of shares of the Company’s common stock, $0.0001 par value per share
(the “Common Stock”), equal to 25% of the total principal amount of Additional
2014 Notes purchased pursuant to this Agreement by each Lender, divided by $1.50
(the “Warrant Shares”) with an exercise price of $2.10 per Warrant Share; and
 
C.           This Agreement, the Additional 2014 Notes, and the Warrants are
referred to herein collectively as the “Transaction Documents”).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           Issuance and Sale of the Additional 2014 Notes and Warrants.  In
reliance upon the representations, warranties and covenants of the parties set
forth herein, the Company agrees to issue, sell and deliver to each Lender, and
each Lender agrees, severally and not jointly, to purchase from the Company an
Additional 2014 Note in the principal amount set forth below Lender’s name on
the signature page hereto, which Additional 2014 Note shall include a Warrant
exercisable for that number of Warrant Shares set forth below Lender’s name on
the signature page hereto. The purchase price (the “Purchase Price”) for the
Additional 2014 Note and Warrant shall be equal to the principal amount
indicated on the face of the Additional 2014 Note and set forth below Lender’s
name on the signature page hereto. The Company and the Lender are executing and
delivering this Agreement and issuing the Additional 2014 Notes and Warrants in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the “Securities Act”), including
Regulation D (“Regulation D”), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder. The Additional 2014
Notes, the Warrants and the Warrant Shares are sometimes collectively referred
to herein as the “Securities”.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Closing; Delivery.  The Company will deliver to Lenders the
Additional 2014 Notes against receipt by the Company of the Purchase Price for
the Additional 2014 Notes in an aggregate purchase price of up to One Million
Dollars ($1,000,000). Each Warrant shall be issued within five (5) business days
following the receipt by the Company of the purchase price for the Additional
2014 Note. The initial closing (the “Initial Closing”)of the purchase and sale
of the Additional 2014 Notes and Warrants to be acquired by the Lenders from the
Company under this Agreement shall take place at such time as Lenders have
executed this Agreement to purchase at least Fifty Thousand Dollars ($50,000)
principal amount of Additional 2014 Notes (the “Closing”), and all of the
conditions set forth in Sections 5 and 6 hereof and applicable to the Closing
shall have been fulfilled or waived in accordance herewith (the “Closing Date”).
At the Initial Closing, each Lender shall deliver its Purchase Price by wire
transfer to a FINRA compliant escrow account designated by the Company according
to the instructions attached hereto as Exhibit C (“Wire Instructions”). After
the Initial Closing, the Company may conduct any number of additional closings
(each, an “Additional Closing”) until $1,000,000 principal amount of Additional
2014 Notes have been issued and sold to the Lenders. At each Additional Closing,
each Lender shall deliver its Purchase Price by wire transfer to an account
designated by the Company according to the Wire Instructions.
 
3.           Representations and Warranties of the Company.  Subject to any
exceptions set forth in schedules attached hereto, and except as set forth in
Commission Documents (as defined in Section 3(g) below), which schedules and
Commission Documents are incorporated herein by this reference, the Company
hereby represents and warrants to each Lender that:
 
(a)           Organization and Standing.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority to carry on its
business as now conducted and proposed to be conducted as described in the
Commission Documents. The Company and each such Subsidiary (as defined in
Section 3(h)) is duly qualified as a foreign corporation to do business and is
in good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a Material Adverse Effect. For the purposes of this
Agreement, “Material Adverse Effect” means any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its Subsidiaries, taken as a whole, and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its obligations under this
Agreement in any material respect.
 
(b)           Corporate Power.  The Company has all requisite legal and
corporate power to enter into, execute and deliver the Transaction Documents
this Agreement, and, upon issuance, the Additional 2014 Notes and Warrants will
be, valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors’ rights.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Authorization.  All corporate and legal action on the part of the
Company, its officers, directors and shareholders necessary for the execution
and delivery of the Transaction Documents, the sale and issuance of the
Additional 2014 Note and the Warrants, and the performance of the Company’s
obligations hereunder and under the other Transaction Documents, have been
taken. When paid for and issued in accordance with the terms hereof, the
Additional 2014 Notes shall be validly issued and outstanding, free and clear of
all liens, encumbrances and rights of refusal of any kind. When the Warrant
Shares are upon exercise of the Warrants and payment of the exercise price
therefor, such Warrant Shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, free
and clear of all liens, encumbrances and rights of refusal of any kind and the
holders shall be entitled to all rights accorded to a holder of Common Stock.
 
(d)           Capitalization.  The authorized capital stock of the Company as of
the date hereof is set forth on Schedule 3(d) hereto. All of the outstanding
shares of the Common Stock and any other outstanding security of the Company
have been duly and validly authorized and validly issued, fully paid and
nonassessable. Except as set forth in this Agreement, no shares of Common Stock
or any other security of the Company are entitled to preemptive rights, rights
of first refusal or similar rights  and except as set forth on Schedule 3(d)
hereto, there are no outstanding options, warrants, scrip, rights to subscribe
to, call or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company. Except
for customary transfer restrictions contained in agreements entered into by the
Company in order to sell restricted securities, the Company is not a party to or
bound by any agreement or understanding granting full-ratchet anti-dilution
rights to any person with respect to any of its equity or debt securities. The
Company is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of the Company. Except as disclosed below, (i) there are no outstanding
debt securities, or other form of material debt of the Company or any of its
Subsidiaries, (ii) there are no contracts, commitments, understandings,
agreements or arrangements under which the Company or any of its Subsidiaries is
required to register the sale of any of their securities under the Securities
Act, (iii) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no contracts, commitments, understandings, agreements or arrangements by which
the Company or any of its Subsidiaries is or may become bound to redeem a
security of the Company or any of its Subsidiaries, (iv) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities, (v) the Company does not have any
stock appreciation rights or “phantom stock” plans or agreements, or any similar
plan or agreement and (vi) as of the date of this Agreement, to the Company’s
and each of its Subsidiaries’ knowledge, no person or group of related persons
beneficially owns (as determined pursuant to Rule 13d-3 promulgated under the
Exchange Act (as defined below)) or has the right to acquire by agreement with
or by obligation binding upon the Company, beneficial ownership of in excess of
5% of the Common Stock. Any person with any right to purchase securities of the
Company that would be triggered as a result of the transactions contemplated
hereby or by any of the other Transaction Documents has waived such rights or
the time for the exercise of such rights has passed, except where failure of the
Company to receive such waiver would not have a Material Adverse Effect. There
are no options, warrants or other outstanding securities of the Company
(including, without limitation, any equity securities issued pursuant to any
Company Plan) the vesting of which will be accelerated by the transactions
contemplated hereby or by any of the other Transaction Documents. None of the
transactions contemplated by this Agreement or by any of the other Transaction
Documents shall cause, directly or indirectly, the acceleration of vesting of
any options issued pursuant the Company’s stock option plans. The Company has
reserved 3,316,789 shares of Common Stock for issuance to officers, directors,
employees and consultants of the Company pursuant to its Amended and Restated
2012 Omnibus Securities and Incentive Plan duly adopted by the Board of
Directors of the Company and approved by the Company stockholders (the “Stock
Plan”). Of such reserved shares of Common Stock, except as set forth on Schedule
3(d) hereto, no shares have been issued pursuant to restricted stock purchase
agreements, no options to purchase shares have been granted and are currently
outstanding, and all such shares of Common Stock remain available for issuance
to officers, directors, employees and consultants pursuant to the Stock
Plan.  The Company has made available to the Purchasers complete and accurate
copies of the Stock Plan and forms of agreements used thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           No Conflicts.  The execution, delivery and performance by the
Company of its obligations under the Transaction Documents will not: (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s articles of incorporation (the “Articles”) or
by-laws (“Bylaws”), or (B) any material provision of any indenture, mortgage,
deed of trust or other material agreement or instrument to which the Company is
a party or by which it or any of its material properties or assets is bound,
(ii) result in a violation of any material provision of any law, statute, rule,
regulation, or any existing applicable decree, judgment or order by any court,
Federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company, or any of its material properties or
assets or (iii) result in the creation or imposition of any material lien,
charge or encumbrance upon any material property or assets of the Company or any
of its subsidiaries pursuant to the terms of any agreement or instrument to
which any of them is a party or by which any of them may be bound or to which
any of their property or any of them is subject except, in the case of clauses
(i)(B), (ii) and (iii), for such violations, breaches, conflicts, defaults or
other occurrences which, individually or in the aggregate, would not have a
Material Adverse Effect.
 
(f)           No Approvals.  No consent, approval or authorization of or
designation, declaration or filing with any governmental authority on the part
of the Company is required in connection with the valid execution and delivery
of the Transaction Documents.
 
(g)           Commission Documents, Financial Statements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act for
the two years preceding the date hereof (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). At the times of their respective filings, the Form 10-Q for the
fiscal quarter ended August 31, 2013 (the “Form 10-Q”) and the Form 10-K for the
fiscal year ended February 28, 2013 (the “Form 10-K”), complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder, and the Form 10-Q and Form 10-K did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission. Such financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Subsidiaries.  Schedule 3(h) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any Subsidiary for the purchase
or acquisition of any shares of capital stock of any Subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence. Neither the Company nor any Subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any Subsidiary.
 
(i)           No Material Adverse Effect.  Since February 28, 2013, the Company
has not experienced or suffered any Material Adverse Effect.
 
(j)           No Undisclosed Liabilities.  Neither the Company nor any of its
Subsidiaries has incurred any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) other than those incurred in the ordinary course of the
Company’s or its Subsidiaries respective businesses or which, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.
 
(k)           No Undisclosed Events or Circumstances.  Since February 28, 2013,
no event or circumstance has occurred or exists with respect to the Company or
its Subsidiaries or their respective businesses, properties, prospects,
operations or financial condition, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
 
5

--------------------------------------------------------------------------------

 
 
(l)           Indebtedness.  Schedule 3(1) hereto sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or Indebtedness for which the Company or any Subsidiary has
commitments. For the purposes of this Agreement, “Indebtedness” shall mean (a)
any liabilities for borrowed money or amounts owed in excess of $100,000 (other
than trade accounts payable incurred in the ordinary course of business), (b)
all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(m)           Title to Assets.  Each of the Company and the Subsidiaries has
good and valid title to all of its real and personal property reflected in the
Commission Documents, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those that, individually or
in the aggregate, do not cause a Material Adverse Effect. Any leases of the
Company and each of its Subsidiaries are valid and subsisting and in full force
and effect.
 
(n)           Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. There is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against or involving the Company, any Subsidiary or any of their
respective properties or assets, which individually or in the aggregate, would
reasonably be expected, if adversely determined, to have a Material Adverse
Effect. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any Subsidiary or any officers or directors of the Company or
Subsidiary in their capacities as such, which individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
(o)           Compliance with Law.  The business of the Company and the
Subsidiaries has been and, to the Company’s knowledge is, presently being
conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except where, individually
or in the aggregate, the noncompliance therewith could not reasonably be
expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(p)           Taxes.  The Company and each of the Subsidiaries has accurately
prepared and filed all federal, state and other tax returns required by law to
be filed by it, has paid or made provisions for the payment of all taxes shown
to be due and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company and the Subsidiaries
for all current taxes and other charges to which the Company or any Subsidiary
is subject and which are not currently due and payable. To the knowledge of the
Company, none of the federal income tax returns of the Company or any Subsidiary
have been audited by the Internal Revenue Service. The Company has no knowledge
of any additional assessments, adjustments or contingent tax liability (whether
federal or state) of any nature whatsoever, whether pending or threatened
against the Company or any Subsidiary for any period, nor of any basis for any
such assessment, adjustment or contingency.
 
(q)           Certain Fees.  Except as disclosed on Schedule 3(q), the Company
has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(r)           Disclosure.  To the Company’s knowledge, neither the
representations and warranties contained in this Section 3 or the schedules
hereto nor any other documents, certificates or instruments furnished to the
Lenders by or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by this Agreement contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made herein or therein, in the light of the circumstances under which
they were made herein or therein, not misleading.
 
(s)           Operation of Business.  The Company and each of the Subsidiaries
owns or possesses the rights to use all patents, trademarks, domain names
(whether or not registered) and any patentable improvements or copyrightable
derivative works thereof, websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations
which are necessary for the conduct of its business as now conducted and, to the
knowledge of the Company, without any conflict with the rights of others except
where failure to own such property or possess such rights would not have a
Material Adverse Effect.
 
(t)           Environmental Compliance.  To the best of the Company’s knowledge,
the Company and each of its Subsidiaries have obtained all material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations of all governmental authorities, or from any other
person, that are required under any Environmental Laws. “Environmental Laws”
shall mean all applicable laws relating to the protection of the environment
including, without limitation, all requirements pertaining to reporting,
licensing, permitting, controlling, investigating or remediating emissions,
discharges, releases or threatened releases of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, materials or wastes,
whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. To the Company’s
knowledge, the Company has all necessary governmental approvals required under
all Environmental Laws as necessary for the Company’s business or the business
of any of its subsidiaries. Except for such instances as would not individually
or in the aggregate have a Material Adverse Effect and to the knowledge of the
Company, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its Subsidiaries that violate or may violate any Environmental Law after the
Closing Date or that may give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.
 
 
7

--------------------------------------------------------------------------------

 
 
(u)           Books and Records; Internal Accounting Controls.  The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
Subsidiary. The Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company’s board
of directors, to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
(v)           Securities Act of 1933.  Based in material part upon the
representations herein of the Lenders, the Company has complied and will comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities or similar securities to, or
solicit offers with respect thereto from, or enter into any negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws. Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.
 
(w)           Employees.  Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees.
Neither the Company nor any Subsidiary has any employment contract, agreement
regarding proprietary information, non­competition agreement, non-solicitation
agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company or such Subsidiary required
to be disclosed in the Commission Documents that is not so disclosed. No
officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.
 
 
8

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties by Lender.  Each Lender represents
and warrants severally and not jointly, to the Company as of the time of
issuance of the Additional 2014 Note and Warrants as follows:
 
(a)           Organization and Standing.  If Lender is an entity, Lender is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite corporate or other entity
power and authority to carry on its business as now conducted and proposed to be
conducted. If Lender is an entity, the address of its principal place of
business is as set forth on the signature page hereto, and if Lender is an
individual, the address of its principal residence is as set forth on the
signature page hereto.
 
(b)           Power.  If Lender is an entity, Lender has all requisite legal and
corporate or other entity power and authority to enter into, execute and deliver
each of the Transaction Documents to which it is a party. Each Transaction
Document to which Lender is a party has been duly and validly authorized,
executed and delivered by Lender is the valid and binding obligation of Lender,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, and other laws of general application
affecting the enforcement of creditors’ rights.
 
(c)           Authorization.  If Lender is an entity, all corporate or other
entity and legal action on the part of Lender, its officers, directors,
managers, shareholders, partners, or members, as applicable, necessary for the
execution and delivery of the Transaction Documents to which it is a party, the
purchase of the Additional 2014 Note and the performance of Lender’s obligations
such Transaction Documents have been taken.
 
(d)           No Conflict; Required Filings and Consents.  Neither the execution
and delivery of this Agreement or the other Transaction Documents by Lender nor
the performance by Lender of its obligations hereunder will: (i) if Lender is an
entity, conflict with Lender’s Articles or Bylaws, or other similar
organizational documents; (ii) violate any statute, law, ordinance, rule or
regulation, applicable to Lender or any of the properties or assets of Lender;
or (iii) violate, breach, be in conflict with or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or permit the termination of any provision of, or result in the
termination of, the acceleration of the maturity of, or the acceleration of the
performance of any obligation of Lender under, or result in the creation or
imposition of any lien upon any properties, assets or business of Lender under,
any material contract or any order, judgment or decree to which Lender is a
party or by which it or any of its assets or properties is bound or encumbered
except, in the case of clauses (ii) and (iii), for such violations, breaches,
conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its ability to perform
its obligations under the Transaction Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Acquisition for Investment.  The Lender is purchasing the
Securities solely for its own account for the purpose of investment and not with
a view to or for sale in connection with distribution. The Lender does not have
a present intention to sell any of the Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of any
of the Securities to or through any person or entity; provided, however, that by
making the representations herein, such Lender does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with Federal and state
securities laws applicable to such disposition. The Lender acknowledges that it
(i) has such knowledge and experience in financial and business matters such
that Lender is capable of evaluating the merits and risks of Lender’s investment
in the Company, (ii) is able to bear the financial risks associated with an
investment in the Securities, (iii) has been given full access to such records
of the Company and to the officers of the Company as it has deemed necessary or
appropriate to conduct its due diligence investigation, and (iv) has had the
opportunity to ask representatives of the Company certain questions and request
certain additional information regarding the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction.
 
(f)           Rule 144. The Lender understands that the Securities are
“restricted securities” as defined in Rule 144, and must be held indefinitely
unless such Securities are registered under the Securities Act or an exemption
from registration is available. The Lender acknowledges that such person is
familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
Lender has been advised that Rule 144 permits resales only under certain
circumstances. The Lender understands that to the extent that Rule 144 is not
available, such Lender will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
 
(g)           No General Solicitation.  The Lender acknowledges that the
Securities were not offered to such Lender by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television, radio or the interne, or (ii) any seminar
or meeting to which such Lender was invited by any of the foregoing means of
communications. The Lender, in making the decision to purchase the Securities,
has relied upon independent investigation made by it and has not relied on any
information or representations made by third parties.
 
(h)           Accredited Investor.  The Lender is an “accredited investor” as
such term is defined in Rule 501 of Regulation D under the Securities Act and as
set forth in Exhibit D attached hereto and made a part hereof, and such Lender
has such experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in the Securities. Such Lender
is not required to be registered as a broker-dealer under Section 15 of the
Exchange Act and such Lender is not a broker-dealer. The Lender acknowledges
that an investment in the Securities is speculative and involves a high degree
of risk.
 
5.             Conditions Precedent to the Obligation of the Company to Close
and to Sell the Securities.  The obligation hereunder of the Company to close
and issue and sell the Securities to the Lenders at the Closing is subject to
the satisfaction or waiver, at or before the Closing of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.
 
 
10

--------------------------------------------------------------------------------

 
 
(a)           Accuracy of the Lenders’ Representations and Warranties.  The
representations and warranties of each Lender shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.
 
(b)           Performance by the Lenders.  Each Lender shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Lenders at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           Delivery of Purchase Price.  The Purchase Price for the Securities
shall have been delivered to the Company on the Closing Date.
 
(e)           Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Lenders to the Company.
 
6.             Conditions Precedent to the Obligation of the Lenders to Close
and to Purchase the Securities.  The obligation hereunder of the Lenders to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing, of
each of the conditions set forth below. These conditions are for the Lenders’
sole benefit and may be waived by the Lenders at any time in their sole
discretion.
 
(a)           Accuracy of the Company’s Representations and Warranties.  Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of the Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.
 
(b)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(d)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any Subsidiary, or any of the officers, directors or
affiliates of the Company or any Subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(e)           Additional 2014 Notes.  At or prior to the Closing Date, the
Company shall have delivered to the Lenders the Additional 2014 Notes (in such
denominations as each Lender may request).
 
(f)           Material Adverse Effect.  No Material Adverse Effect shall have
occurred at or before the Closing Date.
 
(g)           Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Company to the Lenders.
 
7.             Covenants.  The Company covenants with each Lender as follows,
which covenants are for the benefit of each Lender and their respective
permitted assignees.
 
(a)           Securities Compliance.  The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the Lenders,
or their respective subsequent holders.
 
(b)           Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
 
(c)           Keeping of Records and Books of Account.  The Company shall keep
and cause each Subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
(d)           Reporting Status.  So long as a Lender beneficially owns any of
the Securities, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           Disclosure of Transaction.  The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the form of Additional 2014 Note and any press release) as soon
as practicable following the Closing Date but in no event more than four (4)
Trading Days following the Closing Date. “Trading Day” means any day during
which the principal exchange on which the Common Stock is traded shall be open
for trading.
 
8.           Indemnification.
 
(a)           General Indemnity.  The Company agrees to indemnify and hold
harmless the Lenders (and their respective directors, officers, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Lenders as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein. Each Lender severally but
not jointly agrees to indemnify and hold harmless the Company and its directors,
officers, affiliates, agents, successors and assigns from and against any and
all losses, liabilities, deficiencies, costs, damages and expenses (including,
without limitation, reasonable attorneys’ fees, charges and disbursements)
incurred by the Company as result of any inaccuracy in or breach of the
representations, warranties or covenants made by such Lender herein. The maximum
aggregate liability of each Lender pursuant to its indemnification obligations
under this Section 8 shall not exceed the portion of the Purchase Price paid by
such Lender hereunder and the maximum aggregate liability of the Company
pursuant to its indemnification obligations under this Section 8 shall not
exceed the aggregate Purchase Price received by the Company hereunder.
 
(b)           Indemnification Procedure.  Any party entitled to indemnification
under this Section 8 (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Section 8 except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party, which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Section 8 to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Section 8 shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
 
13

--------------------------------------------------------------------------------

 
 
9.           Participation Right.  The Company currently anticipates an equity
or equity based financing or a series of equity financings following the date of
this Agreement resulting in gross proceeds to the Company totaling at least
$5,000,000 (inclusive of the Additional 2014 Notes, the 2014 Notes (as defined
in the Additional 2014 Note) and the 2013 Notes (as defined in the Additional
2014 Note)) (a “Qualified Financing”). Each Lender shall have the right, but not
the obligation, to participate in the Qualified Financing up to an amount equal
to the product obtained by multiplying (A) the Purchase Price set forth opposite
such Lender’s name on the signature page attached hereto by (B) 1.15, on the
terms and conditions of such Qualified Financing (the “Participation Right”). In
connection with each Participation Right, the Company shall provide written
notice to each Lender of the terms and conditions of the Qualified Financing at
least ten business days prior to the anticipated first closing of such Qualified
Financing (“QF Notice”). Each Lender electing to exercise its Participation
Right shall notify the Company, in writing, of such election at least two
business days prior to the anticipated closing date set forth in the QF Notice
(“Participation Notice”). In the event the Lender does not return a
Participation Notice to the Company within such two business day period, the
Participation Right granted hereunder shall terminate and be of no further force
and effect; provided that, such Participation Right shall be reinstated if the
anticipated closing referenced in the QF Notice does not occur prior to ten
business days following the anticipated first Closing Date specified in such QF
notice or if such first closing results in gross proceeds to the Company of less
than $5,000,000 (inclusive of any Additional 2014 Notes, the 2014 Notes and the
2013 Notes exchanged in connection therewith).
 
 
14

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
(a)           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
(b)           Confidentiality; Non-Public Information.  Lender acknowledges and
agrees that that the existence of this Agreement and the information contained
herein and in the other Transaction Documents is of a confidential nature and
shall not, without the prior written consent of the Company, be disclosed by
Lender to any person or entity, other than Lender’s personal financial and legal
advisors for the sole purpose of evaluating an investment in the Company, and
that it shall not, without the prior written consent of the Company, directly or
indirectly, make any statements, public announcements or release to trade
publications or the press with respect to the subject matter of this Agreement
or the Additional 2014 Notes. Lender further acknowledges and agrees that the
information contained herein and in the other documents relating to this
transaction may be regarded as material non-public information under United
States federal securities laws, and that United States federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company. Accordingly, until such time as any such non-public information
has been adequately disseminated to the public, Lender shall not purchase or
sell any securities of the Company, or communicate such information to any other
person.
 
(c)           Governing Law.  This Agreement and all actions arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of law principles, which would result in the application of the
substantive law of another jurisdiction. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.
 
(d)           Consent to Jurisdiction; Venue.
 
The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in New York, New York,
and the parties irrevocably waive any right to raise forum non conveniens or any
other argument that New York is not the proper venue. The parties irrevocably
consent to personal jurisdiction in the state and federal courts of the state of
New York. The Company and each Lender consent to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 10(d) shall affect or limit any right to serve
process in any other manner permitted by law. The Company and the Lenders hereby
agree that the prevailing party in any suit, action or proceeding arising out of
or relating to the Securities, this Agreement or the other Transaction
Documents, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party. The parties hereby waive all rights to a trial by jury.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           Entire Agreement.  This Agreement together with the exhibits
attached hereto constitutes the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof.
 
(f)           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be hand delivered or sent via
facsimile, overnight courier service or mailed by certified or registered mail,
postage prepaid, return receipt requested, addressed or sent to the addresses
listed on the signature page hereto or at such other addresses as the parties
shall have furnished to each other in writing. Notices sent via hand delivery
shall be effective when received, notices sent facsimile shall be effective upon
written confirmation of transmission (if also sent by another form of notice
permitted hereunder within 24 hours of sending the facsimile), notices sent by
overnight courier shall be effective upon receipt, and notices mailed by
certified or registered mail, postage prepaid return receipt requested, shall be
effective five business days after deposit with the U.S. Postal Service.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement. The Lenders
may assign the Securities and its rights under this Agreement and the other
Transaction Documents and any other rights hereto and thereto without the
consent of the Company.
 
(h)           No Third Party Beneficiaries.  Except as contemplated by Section 8
hereof, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.
 
(i)             Validity.  If any provision of this Agreement or the Additional
2014 Note shall be judicially determined to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
(j)             Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.  Execution of this document by
facsimile transmission (including, without limitation, the delivery of documents
in Adobe PDF or other electronif form) shall constitute execution and delivery
of this document for all purposes, with the same force and effect as execution
and delivery of an original manually signed copy hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Additional Note Purchase
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the date and year first written above.
 
ADDRESS:
METASTAT, INC.:
   
MetaStat, Inc.
8 Hillside Ave, Suite 207
Montclair, NJ 07042
Attention: Daniel Schneiderman, Vice President of Finance
Telephone No.: (973) 744-7618
Facsimile No. (832) 442-3452
By: _____________________________________
Name:  Oscar L. Bronsther, M.D.
Title:    Chief Executive Officer
   

 


ADDRESS:
LENDER:
     
By: _____________________________________
Name:
Title:
 
Principal Amount of Additional 2014 Note Purchased: $__________
 
Number of Warrant Shares (Principal Amount of Additional 2014 Note Purchased
multiplied by 25% and divided by $1.50):  _____________________

 
 
17

--------------------------------------------------------------------------------

 
 
Schedule 3(d)
 
Capitalization


The Company has 21,469,431 shares of its Common Stock issued and outstanding and
has 2,911,385 Common Stock purchase warrants issued and outstanding with
exercise prices ranging between $0.68 and $3.00 per share, and 2,680,000 stock
options issued and outstanding with strike prices ranging between $0.68 and
$3.25 per share.


The Company has issued and outstanding (i) convertible promissory notes in the
principal amount of $1,487,000 issued between January and May 2013, and (ii)
convertible promissory notes in the principal amount of $500,000 issued on
November 15, 2013.


The Company entered into Registration Rights Agreements dated February 27, 2012
and May 1, 2012, as amended.


 
18

--------------------------------------------------------------------------------

 


Schedule 3(h)
Subsidiaries
 
MetaStat BioMedical Inc., a Delaware corporation.
 
 
19

--------------------------------------------------------------------------------

 
 
Schedule 3(g)
Commission Documents; Financial Statements
 
 
The initial filing of the Company’s quarterly reports on Form 10-Q for the
periods ended August 31, 2011 and November 30, 2011 did not contain XBRL filings
and accordingly, such filings are deemed to have been filed late. The Company
filed amendments to both filings on February 23, 2012 to comply with the
requirements of the Exchange Act.


Dr. Patrick Mooney, one of the Company’s independent directors, was the
President, Chief Executive Officer and Chairman of Aphton Corporation (NASDAQ:
APHT), a biopharmaceutical company, from 2004 to 2006.  On May 23, 2006, Aphton
Corporation declared bankruptcy under Chapter 11 of the United States Bankruptcy
Code.
 
 
20

--------------------------------------------------------------------------------

 
 
Schedule 3(q)
Certain Fees
 
The Company shall pay a cash placement fee to Axiom Capital Management, Inc.
(“Axiom”) in an amount equal to eight (8%) percent of the aggregate Purchase
Price paid with respect to Lenders introduced by Axiom plus placement agent
warrants pursuant to the terms of the placement agent agreement by and between
Axiom and the Company, as amended.  The Company shall not pay any fees in
connection with Lenders not introduced by Axiom.
 
 
21

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF NOTE


 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF WARRANT


 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
WIRE INSTRUCTIONS




 
Need CSC Account Information
 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT D
ACCREDITED INVESTOR QUESTIONNAIRE
 
 
25

--------------------------------------------------------------------------------
